Campbell, J.
Buckley replevied certain goods which had been attached on the 4th of October, 1878, at the suit of Wheeler against Alonzo L. Blake. On the same 4th of October Buckley obtained from Blake a chattel mortgage and, as he claims, a bill of sale of the attached goods. There was a dispute as to priority óf date between these papers and the levy. The goods were all exempt from execution, but there was evidence tending to show that a part of them had been sold on credit by Wheeler'to Blake, and were not paid for.
The charge of the court made the priority of the rights of the parties depend upon their priority in time. There was no testimony to impugn the interest of Buckley to some extent at least, and we can see no reason why there could be allowed any complete disregard of it. But the main question is the one referred to.
It has been repeatedly held by this Court that a debtor may dispose of his exempt property as he pleases, and such disposal cannot subject it to execution or affect the exemption. Buckley’s claim, whether under sale or mortgage, was superior to the attachment levy except so far as this levy may have included property sold by Wheeler the purchase price of which was involved in the attachment suit. If prior to the attachment levy, it would, of course, be *3superior as to all the property. And if Buckley held, as is unquestioned, any title or lien, Blake. could not destroy it by his admissions or acts thereafter.
We do not think it necessary to discuss any other questions.
The-judgment must be reversed with costs and a new trial granted.
The other Justices concurred.